t c memo united_states tax_court syed a and rafiunnisa r ahmed petitioners v commissioner of internal revenue respondent docket no filed date syed a and rafiunnisa r ahmed pro sese tammra s mitchell for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the issues we 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure must decide are whether proceeds from the settlement of an employment discrimination lawsuit are excludable from gross_income pursuant to sec_104 and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners were residents of georgia syed a ahmed petitioner was born in india but immigrated to the united_states and he became a u s citizen in petitioner is a practicing muslim in fulton county hired petitioner as a programmer in its information_technology department in petitioner was promoted to the position of systems analyst during his employment with fulton county petitioner filed several complaints with state and federal agencies alleging discrimination on date he filed a complaint in the u s district_court for the northern district of georgia seeking damages and injunctive relief against fulton county in that complaint petitioner raised claims pursuant to u s c section that his constitutional rights had been violated under the color of state law that he had been discriminated against on the basis of his race religion and national origin in violation of title vii of the civil rights act of that fulton county had retaliated against him for filing complaints alleging discrimination in violation of title vii of the civil rights act of that he had been terminated and denied access to public buildings on the basis of his race in violation of u s c section and that he had been discriminated against in violation of the age discrimination in employment act in his complaint he prayed for the following relief backpay back benefits compensatory and punitive_damages from fulton county compensatory and punitive_damages from his former supervisor liquidated_damages the recovery_of legal expenses and the promotion he was denied in support of his claims he alleged numerous specific facts regarding discriminatory treatment he alleged that following date his coworkers and supervisors became hostile towards him because of his muslim faith he alleged that he was terminated from his job in retaliation for filing a complaint about his treatment with the georgia office of equal employment opportunity he alleged that his supervisors continued to harass him even after he was terminated arranging for fulton county to post flyers in all fulton county buildings that prohibited him from entering public buildings in fulton county petitioner had a heart attack during date shortly after being terminated by fulton county and he alleged that the harassment he suffered while employed by fulton county contributed to his heart attack although petitioner was reinstated with backpay by the fulton county personnel board he alleged that the harassment continued and even grew worse after he was rehired he alleged that among other things on his first day back on the job he was assigned to work at a building where he was exposed to chemicals that made him nauseated and dizzy and that required him to visit the emergency room on the same day although he filed a workers’ compensation claim for his hospitalization in date his claim was denied by the georgia state board_of workers’ compensation petitioner alleged that after he was reinstated his coworkers and supervisors continued to harass him because of his religious beliefs on date petitioner signed a settlement agreement in which he agreed to the dismissal of his lawsuit against fulton county in exchange for dollar_figure settlement agreement the settlement agreement stated that it was intended to resolve the suit brought by petitioner against fulton county for violations of title vii of the civil rights act of first and fourteenth amendments of the united_states constitution and a violation of section the settlement agreement provided that petitioner agreed to release fulton county from any right to damages he may have had for personal injuries contractual damages losses and damage to personal_property or any other losses or expenses of any kind including attorneys’ fees arising from any actions or omissions of fulton county as a condition of the settlement agreement petitioner also agreed to retire from his employment with fulton county petitioner’s attorney received the dollar_figure pursuant to the settlement agreement deducted attorney’s fees of dollar_figure and distributed the remaining dollar_figure to petitioner the attorney’s law firm issued petitioner a form 1099-misc miscellaneous income which stated that he received income of dollar_figure from the settlement agreement petitioner did not report that income on his tax_return however he did include a prominently inscribed asterisk next to the line for reporting wages on his form_1040 u s individual_income_tax_return in a note at the bottom of the return he wrote discrimination law suite sic settled with fulton county govt employer towards expenses losses for years in the case respondent issued a notice_of_deficiency to petitioner dated date in the notice_of_deficiency respondent determined that petitioner’s income should be increased by dollar_figure because of the income from the settlement agreement petitioner timely filed his petition with this court opinion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 gross_income generally includes all income from whatever source derived sec_61 the definition of gross_income is broad in scope while exclusions from income are narrowly construed 515_us_323 damages other than punitive received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 for the damages to be excluded under this provision the underlying cause of action must be based in tort or tort-type rights and the proceeds must be damages received on account of personal physical injury or sickness commissioner v schleier supra pincite where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claims asserted in the lawsuit see 87_tc_236 affd 835_f2d_67 3d cir 80_tc_1104 to justify exclusion from income under sec_104 petitioner must show that his settlement proceeds were in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir affg tcmemo_2005_250 105_tc_396 affd 121_f3d_393 8th cir the determination of the nature of the underlying claim is factual bagley v commissioner supra pincite 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir where there is a settlement agreement the determination of the nature of the claim is usually made by reference to the agreement see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if the settlement agreement lacks express language stating what the amount_paid pursuant to that agreement was to settle the intent of the payor is critical to that determination knuckles v commissioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir petitioner contends that the payment he received from his settlement agreement was to compensate him for his physical injuries ie his heart attack and the dizziness and vomiting he experienced the day he returned to work which required him to be treated in the emergency room although it did mention personal injuries among a boilerplate list of other claims from which he agreed to release fulton county the settlement agreement did not allocate any portion of the payment to compensate petitioner for his physical injuries we have held that the nature of underlying claims cannot be determined from a general release that is broad and inclusive see connolly v commissioner tcmemo_2007_98 as part of the settlement agreement petitioner also agreed to retire from his employment with fulton county suggesting that at least part of the payment should be considered severance_pay the complaint itself although it mentioned petitioner’s physical injuries did not specifically seek relief for those physical injuries instead it sought backpay back benefits liquidated_damages attorney’s fees and compensatory and punitive_damages for intentional discrimination the complaint never connected petitioner’s heart attack or other physical injuries with petitioner’s claims for damages given that the complaint placed little emphasis on petitioner’s physical injuries that the settlement agreement’s only mention of personal injuries was in boilerplate and that the record in the instant case contains no other evidence showing that any part of the settlement was for personal injuries we conclude that petitioner has failed to prove that it was fulton county’s intent to compensate him for his physical injuries rather it appears that one of fulton county’s primary motivations was securing his retirement and consequently at least a portion of the amount petitioner received should be considered severance_pay petitioner has the burden_of_proof on the issue and he has failed to show that any portion of the amount he received pursuant to the settlement agreement was to compensate him for physical injuries accordingly we sustain respondent’s determination that the dollar_figure petitioner received under the terms of the settlement agreement is taxable the second issue we consider is whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with 2we also note that personal injuries is a broader category than physical injuries see venable v commissioner tcmemo_2003_240 affd 110_fedappx_421 5th cir sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite the commissioner has the burden of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b including a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 in his petition petitioner failed to assign error to respondent’s determination to impose a penalty pursuant to sec_6662 we have held that a taxpayer who fails to assign error to a penalty is deemed under rule b to have conceded the penalty notwithstanding that the commissioner failed to produce evidence that the imposition of the penalty was appropriate see 118_tc_358 moreover petitioner failed to raise the issue at trial accordingly we sustain respondent’s determination of the sec_6662 penalty in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
